DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to non-statutory subject matter.  

Claims 8-16 are mental processes that "can be performed in the human mind, or by a human using a pen and paper". Therefore, claims 8-16 are directed to an abstract idea. As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claims 8-16, especially claim 1, can be performed using a pen and paper for receiving a search query at a search engine; identify a user group for a user associated with the search query, the user group identified from among a plurality of user groups distinguished based on an item listing classification option for an item listing classification; applying a group search ranker based on the user group, the group search ranker ranking item listings within a set of item listings, wherein the group search ranker ranks the item listings based on the item listing classification option associated with the user group; and providing the ranked set of item listings as search results for the search query.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, limitation the item listings (line 9) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 11, if the features as recited are incorporated into claim 8, limitation the ranked set of item listings references to two different ranked set of item listings using generic search ranker and group search ranker. It is unclear which one is being referenced. 

Claim 18 includes features analogous to claim 11. Claim 18 is rejected for at least the reasons as noted with regard to claim 11.

the group references to other items in the claim. It is unclear what item is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARSHALL et al. [US 8,005,823 B1], hereinafter referred to as MARSHALL.

Regarding claims 1, 8 & 17, MARSHALL teaches a community search system comprising system memory having program instructions executed by a processor to perform a method for customizing search results as shown in FIG. 3. The method as taught in MARSHALL reads on claims 1, 8 & 17 as shown below.

CLAIM 1
One or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for customizing search results, the method comprising:
receiving a search query at a search engine;

identifying a user group for a user associated with the search query;




applying a group search ranker based on the identified user group to a set of item listings, 



the group search ranker ranking item listings within the set of item listings; and

providing the ranked set of item listings for presentation as search results for the search query.

CLAIMS 8 & 17
A computer-implemented method for customizing search results, the method comprising:
receiving a search query at a search engine;

identify a user group for a user associated with the search query, 




the user group identified from among a plurality of user groups distinguished based on an item listing classification option for an item listing classification;





applying a group search ranker based on the user group, 



the group search ranker ranking item listings within a set of item listings, 

wherein the group search ranker ranks the item listings based on the item listing classification option associated with the user group; and
providing the ranked set of item listings as search results for the search query.

MARSHALL et al.
A system memory having program instructions executed by a processor to perform a method as shown in FIG. 3 

a user query is received at a search system (MARSHALL, Col. 8-Lines 25[Wingdings font/0xE0]29);
a community associated with a member of the user query is determined (MARSHALL, Col. 8-Lines 6[Wingdings font/0xE0]9 & 53[Wingdings font/0xE0]59) based on query keywords (MARSHALL, Col. 7-Line 63[Wingdings font/0xE0]Col. 8-Line 5) and query results (MARSHALL, Col. 8-Line 66[Wingdings font/0xE0]Col. 9-Line 13);
a level of correctness is applied to a list of query results based on previous users feedback of the determined community (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17), 
the level of correctness ranks search results within the list of search results (MARSHALL, Col. 11-Lines 18[Wingdings font/0xE0]34); 
the ranked list of search results is presented (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17 & Col. 17-Lines 29[Wingdings font/0xE0]58).





a user query is received at a search system (MARSHALL, Col. 8-Lines 25[Wingdings font/0xE0]29);
a community associated with a member of the user query is determined (MARSHALL, Col. 8-Lines 6[Wingdings font/0xE0]9 & 53[Wingdings font/0xE0]59) based on query keywords (MARSHALL, Col. 7-Line 63[Wingdings font/0xE0]Col. 8-Line 5) and query results (MARSHALL, Col. 8-Line 66[Wingdings font/0xE0]Col. 9-Line 13);
the community is a group of a plurality of users of a plurality of communities (MARSHALL, Col. 8-Lines 6[Wingdings font/0xE0]9 & 53[Wingdings font/0xE0]59) having positive or negative feedback of a search result (MARSHALL, Col. 11-Lines 35[Wingdings font/0xE0]50), wherein the search result is associated with a particular characteristic such as sport (MARSHALL, Col. 6-Lines 6[Wingdings font/0xE0]49);
a level of correctness is applied to a list of query results based on previous users feedback of the determined community (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17), 

the level of correctness ranks the search results based on the previous users feedback of the determined community (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17);
the ranked list of search results is presented (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17 & Col. 17-Lines 29[Wingdings font/0xE0]58).



Regarding claims 2 & 9, MARSHALL further teaches that the group search ranker is associated with the user group, e.g., the level of correctness is associated with the feedback from users of the community (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17), the user group formed from a plurality of users having user preferences for an item listing classification option of an item listing classification, e.g., the community is a group of a plurality of users (MARSHALL, Col. 8-Lines 6[Wingdings font/0xE0]9 & 53[Wingdings font/0xE0]59) having positive or negative feedback of a search result (MARSHALL, Col. 11-Lines 35[Wingdings font/0xE0]50), wherein the search result is associated with a particular characteristic such as sport (MARSHALL, Col. 6-Lines 6[Wingdings font/0xE0]49).

Regarding claims 3, 10 & 19, MARSHALL further teaches that the group search ranker based on the user group is weighted to emphasize the item listing classification option (MARSHALL, Col. 12-Lines 39[Wingdings font/0xE0]58).

Regarding claims 4 & 18, MARSHALL further discloses the steps of:
identifying the set of item listings from an item listing database using the search query (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17 & Col. 17-Lines 29[Wingdings font/0xE0]58); and
performing an initial ranking of the set of item listings using a generic search ranking, wherein the group search ranker re-ranks the item listings within the set of items listings (MARSHALL, Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17 & Col. 17-Lines 29[Wingdings font/0xE0]58).

Regarding claims 6 & 14, MARSHALL further discloses the steps of:
determining one or more user attributes for the user, and based on the one or more user attributes, attributing the user to the user group, the user group comprising a plurality of users having attributes corresponding to the one or more user attributes (MARSHALL, Col. 6-Lines 6[Wingdings font/0xE0]57).

Regarding claim 7, MARSHALL further discloses that the user group is associated with an item listing classification option for an item listing classification, e.g., the community is associated with a feedback option for a search result (MARSHALL, Col. 11-Lines 35[Wingdings font/0xE0]50), and the item listing classification comprising item condition or item purchase format, e.g., the search result comprises a condition such as “extremely helpful” or “not helpful” (MARSHALL, Col. 12-Lines 9[Wingdings font/0xE0]58).

Regarding claim 11, MARSHALL further discloses the steps of performing an initial ranking of the set of item listing using a generic search ranker, the generic search ranker ranking the set of item listings using a generic search ranker variable that is independent of the item listing classification option (MARSHALL, Col. 1-Lines 22[Wingdings font/0xE0]33 & Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17).

the group search ranker re-ranks the item listings within the set of items listings ranked by the generic search ranker (MARSHALL, Col. 1-Lines 22[Wingdings font/0xE0]33 & Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 17).

Regarding claim 13, MARSHALL further discloses the steps of:
identifying a user preference for the user from historical user interactions with the search engine (MARSHALL, Col. 5-Lines 5[Wingdings font/0xE0]26), the user preference associated with the item listing classification option (MARSHALL, Col. 5-Lines 27[Wingdings font/0xE0]41 & Col. 10-Line 64[Wingdings font/0xE0]Col. 11-Line 34); and
attributing the user to the user group based on the identified user preference, the user group formed from a plurality of users having user preferences corresponding to the identified user preference (MARSHALL, Col. 5-Lines 5[Wingdings font/0xE0]27).

Regarding claim 16, MARSHALL further discloses that the group search ranker is based on two or more item listing classification options, e.g., the level of correctness is based on users feedback comprising positive feedback and negative feedback (MARSHALL, Col. 11-Lines 18[Wingdings font/0xE0]34), the two or more item listing classification options associated with different item listing classifications, e.g., positive feedback and negative feedback are associated with different characteristic such as products, services (MARSHALL, Col. 5-Lines 5[Wingdings font/0xE0]26).

Regarding claim 20, MARSHALL further discloses the step of identifying the user group based on a historical user preference of the user for the item listing classification option associated with the group (MARSHALL, Col. 5-Lines 5[Wingdings font/0xE0]26 & Col. 11-Lines 18[Wingdings font/0xE0]34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL et al. [US 8,005,823 B1], hereinafter referred to as MARSHALL, in view of GYANCHAND et al. [US 2015/0081679 A1], hereinafter referred to as GYANCHAND.

Regarding claim 15, MARSHALL further discloses that the item listing classification comprises item purchase format, e.g., the particular characteristic associated with the search result comprise result format such as auction (MARSHALL, Col. 5-Lines 23[Wingdings font/0xE0]26).
the item listing classification for the item purchase format comprising at least two item listing classification options that include auction and fixed price.
GYANCHAND teaches that the item listing classification for the item purchase format comprising at least two item listing classification options that include auction and fixed price, e.g., “buy-it-now” and “auction” (GYANCHAND, ¶ 0019).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GYANCHAND into MARSHALL in order to manage auction results from a query.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            February 19, 2021